COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Melvin Lee Hightower v. The State of Texas

Appellate case number:       01-17-00714-CR

Trial court case number:     15-CR-0040

Trial court:                 212th District Court of Galveston County

       Appellant’s court-appointed counsel, Thomas A. Martin, filed a motion to
withdraw and appellate brief, deemed filed on October 27, 2017, concluding that the
above-referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S.
Ct. 1396, 1400 (1967). On December 8, 2017, appellant, Melvin Lee Hightower, acting
pro se, filed a pro se motion for access to the appellate record to prepare a response and
also requests a 30-day extension of time to file his pro se Anders brief response. See
Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
        Accordingly, the Court grants appellant’s motion and orders the district clerk, no
later than 10 days from the date of this order, to provide a copy of the clerk’s and
reporter’s records to the pro se appellant. The trial court clerk shall further certify to this
Court, within 15 days of the date of this order, the date upon which delivery of the
records to the appellant is made.
      Finally, we grant appellant’s motion for an extension of time to file a pro se
Anders response. Appellant’s pro se response to his counsel’s Anders brief shall be filed
within 45 days of the date of this order.


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually       Acting for the Court

Date: December 21, 2017